              Case 3:20-cv-05671-JD Document 102 Filed 11/25/20 Page 1 of 12

 1 George A. Zelcs (pro hac vice)                      Peggy J. Wedgworth (pro hac vice)
   gzelcs@koreintillery.com                            pwedgworth@milberg.com
 2 KOREIN TILLERY, LLC                                 MILBERG PHILLIPS GROSSMAN LLP
   205 North Michigan, Suite 1950                      100 Garden City Plaza, Suite 500
 3 Chicago, IL 60601                                   Garden City, New York 11530
   Telephone: (312) 641-9750                           Telephone: 212-594-5300
 4 Facsimile: (312) 641-9751                           Facsimile: 212-868-1229
 5
   Karma M. Giulianelli (SBN 184175)                   Counsel for Plaintiffs and the Proposed Class
 6 karma.giulianelli@bartlitbeck.com                   in Bentley v. Google LLC, et al.
   BARTLIT BECK LLP
 7 1801 Wewetta St. Suite 1200,                        Adam J. Zapala (SBN 245748)
   Denver, Colorado 80202                              azapala@cpmlegal.com
 8 Telephone: (303) 592-3100                           COTCHETT, PITRE & McCARTHY LLP
   Facsimile: (303) 592-3140                           840 Malcolm Road
 9                                                     Burlingame, California 94010
   Counsel for Plaintiffs and the Proposed Class in    Telephone: (650) 697-6000
10 Carr v. Google LLC, et al.
                                                       Counsel for Plaintiffs and the Proposed Class
11
   Steve W. Berman (pro hac vice)                      in McNamara. v. Google LLC et. al
12 steve@hbsslaw.com
   HAGENS BERMAN SOBOL SHAPIRO LLP                     Paul J. Riehle (SBN 115199)
13 1301 Second Ave., Suite 2000                        paul.riehle@faegredrinker.com
   Seattle, WA 98101                                   FAEGRE DRINKER BIDDLE & REATH
14 Telephone: (206) 623-7292                           LLP
   Facsimile: (206) 623-0594                           Four Embarcadero Center, 27th Floor
15                                                     San Francisco, CA 94111
   Counsel for Plaintiffs and the Proposed Class in    Telephone: (415) 591-7500
16 Pure Sweat Basketball, Inc. v. Google LLC, et al.   Facsimile: (415) 591-7510
17 Bonny E. Sweeney (SBN 176174)                       Christine A. Varney (pro hac vice)
18 bsweeney@hausfeld.com                               cvarney@cravath.com
   HAUSFELD LLP                                        CRAVATH, SWAINE & MOORE LLP
19 600 Montgomery Street, Suite 3200                   825 Eighth Avenue
   San Francisco, CA 94104                             New York, New York 10019
20 Telephone: (415) 633-1908                           Telephone: (212) 474-1000
   Facsimile: (415) 358-4980                           Facsimile: (212) 474-3700
21
   Counsel for Plaintiffs and the Proposed Class in    Counsel for Plaintiff Epic Games, Inc. in Epic
22 Peekya App Services, Inc. v. Google LLC, et al.     Games, Inc. v. Google LLC,
                                                       et al.
23 Hae Sung Nam (pro hac vice)
24 hnam@kaplanfox.com                                  Brian C. Rocca (221576)
   KAPLAN FOX & KILSHEIMER LLP                         brian.rocca@morganlewis.com
25 850 Third Avenue                                    MORGAN, LEWIS & BOCKIUS LLP
   New York, NY 10022                                  One Market, Spear Street Tower
26 Tel.: (212) 687-1980                                San Francisco, CA 94105-1596
                                                       Telephone: (415) 442-1000
27 Counsel for Plaintiffs and the Proposed Class in    Facsimile: (415) 442-1001
   Herrera. v. Google LLC et. al
28 [Additional counsel appear on signature page]       Counsel for Defendants Google LLC, et al.




            JOINT CMC STATEMENT – 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
           Case 3:20-cv-05671-JD Document 102 Filed 11/25/20 Page 2 of 12

 1                             UNITED STATES DISTRICT COURT
 2
                           NORTHERN DISTRICT OF CALIFORNIA
 3
                                  SAN FRANCISCO DIVISION
 4

 5

 6   IN RE GOOGLE PLAY CONSUMER                   Case No. 3:20-cv-05761-JD
     ANTITRUST LITIGATION
 7

 8   IN RE GOOGLE PLAY DEVELOPER                  Case No. 3:20-cv-05792-JD
     ANTITRUST LITIGATION
 9
10   EPIC GAMES, INC.,                            Case No. 3:20-cv-05671-JD

11                                    Plaintiff, JOINT CASE MANAGEMENT
                          v.                     STATEMENT
12
     GOOGLE LLC et al.,                         Date: December 3, 2020
13                                              Time: 10:00 a.m.
14                                  Defendants. Courtroom: 11, 19th Floor (via Zoom)
                                                Judge: Hon. James Donato
15

16

17

18

19
20

21

22

23
24

25
26

27
28



                                              1
                         JOINT CASE MANAGEMENT STATEMENT –
                     3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
               Case 3:20-cv-05671-JD Document 102 Filed 11/25/20 Page 3 of 12




 1                    Pursuant to this Court’s minute entry Orders dated October 29, 2020, setting a
 2   further status conference for December 3, 2020 (Epic Games Inc. v. Google LLC et al., Case No.

 3   3:20-cv-05671-JD (“Epic Action”), ECF No. 82; In re Google Play Consumer Antitrust

 4   Litigation, Case No. 3:20-cv-05761-JD (“Consumer Action”)1, ECF No. 65; In re Google Play
 5   Developer Antitrust Litigation, Case No. 3:20-cv-05792-JD (“Developer Action”)2, ECF No. 66)

 6   (collectively, the “Minute Orders”), the Parties in the above-captioned related actions (the

 7   “Related Actions”), by and through their undersigned counsel, submit this Joint Case
 8   Management Statement.

 9             I.    CASE STATUS SUMMARY
10                    Scheduling Order. The Parties submitted to the Court an agreed proposed
11   scheduling order on November 6, 2020. (Epic Action, ECF No. 87; Consumer Action, ECF No.

12   71; Developer Action, ECF No. 68.)

13                    Google’s Motion to Dismiss. Google filed its opening brief in support of its
14   motion to dismiss the Epic Action and the Developer Action on November 13, 2020. Opposition

15   is due December 21, 2020, and Google’s reply is due January 20, 2021.

16

17

18
19

20        1
             On November 20, 2020, the Court ordered the consolidation of Carr v. Google LLC et al., Case No. 3:20-cv-
     05761-JD; Bentley v. Google LLC et al., Case No. 3:20-cv-07079-JD; McNamara v. Google LLC et al., Case No.
21   3:20-cv-07361-JD; Herrera v. Google LLC et al., Case No. 3:20-cv-07365-JD; Carroll v. Google LLC et al., Case
     No. 3:20-cv-07379-JD; and Gamble v. Google LLC et al., Case No. 3:20-cv-07984-JD, renaming the consolidated
22   case “In re Google Play Consumer Antitrust Litigation”. (Consumer Action, ECF No. 78.) Another consumer case,
     Stark v. Google, LLC, Case No. 5:20-cv-8309 (“Stark”), was filed November 24, 2020, and a motion to relate Stark
23   to In re Google Play Consumer Antitrust Litigation was filed the same day. (Consumer Action, ECF No. 86.)

24        2
            On November 20, 2020, the Court ordered the consolidation of Pure Sweat Basketball, Inc. v. Google LLC et
     al, Case No. 3:20-cv-05792-JD and Peekya Services Inc. v. Google LLC et al., Case No. 3:20-cv-06772-JD,
25   renaming the consolidated case “In re Google Play Developer Antitrust Litigation”. (Developer Action, ECF No.
     72.)
26
27

28
                                                             2
                                  JOINT CASE MANAGEMENT STATEMENT –
                              3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
                Case 3:20-cv-05671-JD Document 102 Filed 11/25/20 Page 4 of 12




 1                  Discovery Coordination. The following discovery-related developments have
 2   occurred:

 3          ·       Coordination of Discovery Order. The Court entered an order regarding
 4          coordination of discovery on November 10, 2020. (Epic Action, ECF No. 89; Consumer
 5          Action, ECF No. 73; Developer Action, ECF No. 70.)

 6          ·       Discovery of Electronically Stored Information (“ESI”) Order. The Court
 7          entered an order regarding the discovery of ESI on November 10, 2020. (Epic Action,
 8          ECF No. 88; Consumer Action, ECF No. 72; Developer Action, ECF No. 69.)

 9          ·       Statement Regarding Protective Order. On October 23, 2020, counsel for the
10          parties in the Epic, Carr, Bentley, Pure Sweat Basketball and Peekya App Services

11          actions filed a joint statement regarding protective order, submitting for this Court’s

12          consideration two competing versions of a proposed protective order that are identical in

13          all respects except for one section (Section 7.4). The Parties put forth their positions in

14          the joint statement. (Epic Action, ECF No. 77; Consumer Action, ECF No. 59; Developer

15          Action, ECF No. 62.)

16          ·       Discovery Served to Date. On November 9, 2020, initial disclosures were served
17          for the Epic, Carr, Bentley, Pure Sweat Basketball and Peekya App Services actions, and

18          Plaintiffs in those lawsuits served their joint First Set of Requests for Production to
19          Google on the same day. On November 11, 2020, initial disclosures for the Carroll

20          action were served.

21          ·       Counsel for the recently-related consumer class actions Herrera, McNamara, and
22          Gamble did not participate in these joint filings because their cases were either not yet
23          filed or not yet related to the Epic action. They have since participated in joint meet and

24          confer sessions with all counsel, support coordinated discovery, and join in the First Set
25          of Requests for Production to Google and the Statement Regarding Protective Order.

26
27

28
                                                      3
                               JOINT CASE MANAGEMENT STATEMENT –
                           3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
              Case 3:20-cv-05671-JD Document 102 Filed 11/25/20 Page 5 of 12




 1          Counsel for Carroll supports these efforts and will join the First Set of Requests for
 2          Production and the Statement Regarding Protective Order. Counsel for the consumer

 3          actions held a conference call on November 25, 2020 to discuss common issues.

 4                  Motion for Transfer and Consolidation.        On October 30, 2020, Plaintiff J.
 5   Jackson Paige filed Paige v. Google LLC, Case No. 1:20-cv-03158 (D.D.C.) (“Paige Action”),

 6   which is a putative consumer class action that mirrors the Consumer Action. On November 5,

 7   2020, Plaintiff Paige moved pursuant to 28 U.S.C. § 1407 to consolidate the Related Actions
 8   with In re Google Digital Advertising Antitrust Litigation, Case No. 5:20-cv-03556 (N.D. Cal.)

 9   and the Paige Action, and to transfer the consolidated actions to the United States District Court

10   for the District of Columbia for pretrial proceedings. The next day, the Judicial Panel on

11   Multidistrict Litigation ordered the parties to respond to that motion no later than November 27,

12   2020, with the reply to be filed on or before December 4, 2020. On November 24, 2020, Google

13   moved to transfer the Paige Action to the United States District Court for the Northern District of

14   California pursuant to 28 U.S.C. § 1404(a).

15                  Motion to Appoint Interim Class Counsel in the Developer Action. On
16   October 21, 2020, Plaintiffs in Pure Sweat Basketball, Inc. v. Google LLC, et al., Case No. 3:20-

17   cv05792-JD, and Peekya App Services, Inc. v. Google LLC et al., Case No. 3:20-cv-06772-JD,

18   moved pursuant to Federal Rule of Civil Procedure 23(g)(3) to appoint co-lead interim class
19   counsel for the Developer Action (the “Interim Class Counsel Motion”). (Developer Action,

20   ECF No. 55.) On November 20, 2020, the Court issued an Order Regarding Consolidation in the

21   Developer Action indicating it would address the Interim Class Counsel Motion in a future order.
22   (Developer Action, ECF No. 72.)
23                  Motion to Appoint Interim Class Counsel in the Consumer Action. On
24   November 17, 2020, Plaintiffs in the Consumer Action sought leave to file a motion to appoint
25   interim lead counsel pursuant to Federal Rule of Civil Procedure 23(g)(3). (Consumer Action,

26
27

28
                                                      4
                               JOINT CASE MANAGEMENT STATEMENT –
                           3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
              Case 3:20-cv-05671-JD Document 102 Filed 11/25/20 Page 6 of 12




 1   ECF No. 77.) This Court granted that request on November 20, 2020. (Consumer Action, ECF
 2   No. 78.) Subsequently, on November 23, 2020, Plaintiffs in Carr. v. Google LLC et al., Case

 3   No. 3:20-cv-05761-JD, Bentley v. Google LLC et al., Case No. 3:20-cv-07079-JD and Carroll v.

 4   Google LLC et al., Case No. 3:20-cv-07379-JD, moved to appoint co-lead interim class counsel
 5   for the Consumer Action. (Consumer Action, ECF No. 81.) That motion is set for hearing on

 6   December 31, 2020. (Id.) On November 25, 2020, Plaintiffs in Herrera v. Google LLC et al.,

 7   Case No. 5:20-cv-07365 and McNamara v. Google LLC et al., 3:20-cv-05671 moved to appoint
 8   Kaplan Fox & Kilsheimer LLP and Cotchett, Pitre & McCarthy, LLP as co-lead interim class

 9   counsel and appointment of a steering committee. (Consumer Action, ECF No. 87.) That

10   motion is set for hearing on December 31, 2020. (Id.) Counsel for the consumer plaintiffs are

11   continuing discussions to see if there can be private ordering, subject to court approval, to

12   resolve these motions.

13                  Consolidation of Consumer Complaints. On November 23, 2020, the Court
14   ordered counsel for all pending consumer class actions to file a consolidated complaint no later

15   than December 28, 2020. (Consumer Action ECF No. 80). Consumer Plaintiffs’ counsel are

16   coordinating those efforts.

17

18
19

20

21
22
23

24
25

26
27

28
                                                      5
                               JOINT CASE MANAGEMENT STATEMENT –
                           3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
            Case 3:20-cv-05671-JD Document 102 Filed 11/25/20 Page 7 of 12




 1
     Dated: November 25, 2020               CRAVATH, SWAINE & MOORE LLP
 2                                            Christine Varney
                                              Katherine B. Forrest
 3
                                              Gary A. Bornstein
 4                                            Yonatan Even
                                              Lauren A. Moskowitz
 5                                            M. Brent Byars
 6
                                            Respectfully submitted,
 7
 8                                          By:       /s/ Yonatan Even
                                                      Yonatan Even
 9
                                                      Counsel for Plaintiff Epic Games, Inc.
10

11
     Dated: November 25, 2020               KOREIN TILLERY, LLC
12                                            George A. Zelcs
                                              Robert E. Litan
13                                            Randall P. Ewing, Jr.
                                              Michael E. Klenov
14                                            Jamie L. Boyer
15                                            Carol L. O’Keefe

16                                          BARTLIT BECK LLP
                                              Karma M. Giulianelli
17                                            Glen E. Summers
                                              Jameson R. Jones
18
19                                          Respectfully submitted,

20
                                            By:        /s/ Jamie L. Boyer
21                                                    Jamie L. Boyer
22
                                                      Counsel for Plaintiffs and the Proposed
23                                                    Class in Carr v. Google LLC et al.

24
25

26
27

28
                                                  6
                          JOINT CASE MANAGEMENT STATEMENT –
                      3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
            Case 3:20-cv-05671-JD Document 102 Filed 11/25/20 Page 8 of 12




 1   Dated: November 25, 2020                      MILBERG PHILLIPS GROSSMAN LLP
                                                      Peggy J. Wedgworth
 2                                                    Robert A. Wallner
                                                      Elizabeth McKenna
 3
                                                      Blake Yagman
 4                                                    Michael Acciavatti

 5
                                                   Respectfully submitted,
 6
                                                   By: /s/ Peggy J. Wedgworth
 7
                                                       Peggy J. Wedgworth
 8
                                                        Counsel for Plaintiffs and the Proposed
 9                                                      Class in Bentley v. Google LLC et al.
10
     Dated: November 25, 2020                      PRITZER LEVIN LLP
11                                                    Elizabeth C. Pritzker
12                                                    Jonathan K. Levine
                                                      Bethany Caracuzzo
13                                                    Caroline C. Corbitt

14                                                 LOCKRIDGE GRINDAL NAUEN PLLP
                                                     Heidi M. Silton
15                                                   Justin R. Erickson
16

17                                                 Respectfully submitted,

18                                                 By: /s/ Elizabeth C. Pritzker
                                                         Elizabeth C. Pritzker
19

20                                                 Counsel for Plaintiffs and the Proposed Class
                                                   in Carroll. v. Google LLC et. al
21
22
23

24
25

26
27

28
                                               7
                          JOINT CASE MANAGEMENT STATEMENT –
                      3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
            Case 3:20-cv-05671-JD Document 102 Filed 11/25/20 Page 9 of 12



     Dated: November 25, 2020               HAGENS BERMAN SOBOL SHAPIRO LLP
 1                                            Steve W. Berman
                                              Robert F. Lopez
 2
                                              Benjamin J. Siegel
 3
                                               SPERLING & SLATER PC
 4                                             Joseph M. Vanek
                                               Eamon P. Kelly
 5

 6
                                            Respectfully submitted,
 7
 8                                          By:       /s/ Steve W. Berman
                                                      Steve W. Berman
 9

10                                                    Counsel for Plaintiffs and the Proposed
                                                      Class in Pure Sweat Basketball v. Google
11                                                    LLC et al.

12

13
     Dated: November 25, 2020               HAUSFELD LLP
14                                            Bonny E. Sweeney
                                              Melinda R. Coolidge
15                                            Katie R. Beran
                                              Samantha J. Stein
16
                                              Scott A. Martin
17                                            Irving Scher

18
                                            Respectfully submitted,
19

20
                                            By:       /s/ Bonny E. Sweeney
21                                                    Bonny E. Sweeney
22                                                    Counsel for Plaintiffs and the Proposed
23                                                    Class in Peekya App Services, Inc. v.
                                                      Google LLC et. al
24
25

26
27

28
                                                  8
                          JOINT CASE MANAGEMENT STATEMENT –
                      3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
           Case 3:20-cv-05671-JD Document 102 Filed 11/25/20 Page 10 of 12



     Dated: November 25, 2020               KAPLAN FOX & KILSHEIMER LLP
 1                                             Mario M. Choi
                                               Donald R. Hall Jr.
 2
                                               Hae Sung Nam
 3                                             Laurence D. King

 4
                                            Respectfully submitted,
 5

 6
                                            By:       /s/ Hae Sung Nam
 7                                                    Hae Sung Nam

 8                                                     Counsel for Plaintiffs and the Proposed
                                                       Class in Herrera. v. Google LLC et. al
 9

10

11   Dated: November 25, 2020               COTCHETT PITRE & MCCARTY
                                              Nanci E. Nishimura
12
                                              Adam J. Zapala
13                                            Elizabeth T. Castillo
                                              Noorjahan Rahman
14                                            Mark C. Molumphy
                                              Tamarah P. Prevost
15

16
                                            Respectfully submitted,
17
                                            By:       /s/ Adam Zapala
18                                                    Adam Zapala
19                                                    Counsel for Plaintiffs and the Proposed
20                                                    Class in McNamara. v. Google LLC et. al

21
22
23

24
25

26
27

28
                                                  9
                          JOINT CASE MANAGEMENT STATEMENT –
                      3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
           Case 3:20-cv-05671-JD Document 102 Filed 11/25/20 Page 11 of 12



     Dated: November 25, 2020               GIBBS LAW GROUP LLP
 1                                          Eric H. Gibbs
                                            Alexander James Bukac
 2
                                            Amanda M. Karl
 3                                          Andre M. Mura

 4
                                            Respectfully submitted,
 5

 6                                          By:      /s/ Andre M. Mura
 7                                                  Andre M. Mura

 8                                          Counsel for Plaintiffs and the Proposed Class in
                                            Gamble. v. Google LLC et. al
 9

10
     Dated: November 25, 2020               MORGAN, LEWIS & BOCKIUS LLP
11                                            Brian C. Rocca
                                              Sujal J. Shah
12                                            Minna L. Naranjo
                                              Rishi P. Satia
13
                                              Michelle Park Chiu
14

15                                          Respectfully submitted,
16
                                            By:     /s/ Brian C. Rocca
17
                                                    Brian C. Rocca
18
                                                    Counsel for Defendants Google LLC et al.
19

20

21
22
23

24
25

26
27

28
                                               10
                          JOINT CASE MANAGEMENT STATEMENT –
                      3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
             Case 3:20-cv-05671-JD Document 102 Filed 11/25/20 Page 12 of 12




 1                                      E-FILING ATTESTATION

 2                  I, Yonatan Even, am the ECF User whose ID and password are being used to file
 3   this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the
 4   signatories identified above has concurred in this filing.
 5

 6                                                                 /s/ Yonatan Even
                                                                  Yonatan Even
 7
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21
22
23

24
25

26
27

28
                                                      11
                               JOINT CASE MANAGEMENT STATEMENT –
                           3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
